
	
		III
		110th CONGRESS
		1st Session
		S. RES. 163
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2007
			Mr. Dodd (for himself,
			 Mr. Alexander, Mrs. Boxer, Mr.
			 Durbin, Ms. Cantwell,
			 Mr. Coleman, Mr. Levin, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Schumer, Mr. Domenici, Mrs.
			 Clinton, Mr. Hatch,
			 Mr. Salazar, and
			 Mr. Lieberman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the third week of April 2007 as
		  National Shaken Baby Syndrome Awareness Week. 
	
	
		Whereas the month of April has been designated
			 National Child Abuse Prevention Month as an annual tradition
			 that was initiated in 1979 by former President Jimmy Carter;
		Whereas the most recent National Child Abuse and Neglect
			 Data System figures reveal that almost 900,000 children were victims of abuse
			 and neglect in the United States in 2005, causing unspeakable pain and
			 suffering to our most vulnerable citizens;
		Whereas among the children who are victims of abuse and
			 neglect, more than 4 children die in the United States each day;
		Whereas children aged 1 year or younger accounted for
			 approximately 42 percent of all child abuse and neglect fatalities in 2005, and
			 children aged 3 years or younger accounted for approximately 77 percent of all
			 child abuse and neglect fatalities in 2005;
		Whereas abusive head trauma, including the trauma known as
			 Shaken Baby Syndrome, is recognized as the leading cause of
			 death of physically abused children;
		Whereas Shaken Baby Syndrome can result in loss of vision,
			 brain damage, paralysis, seizures, or death;
		Whereas a 2003 report in the Journal of the American
			 Medical Association estimated that, in the United States, an average of 300
			 children will die each year, and 600 to 1,200 more will be injured, of whom
			 2/3 will be babies or infants under 1 year in age, as a
			 result of Shaken Baby Syndrome, with many cases resulting in severe and
			 permanent disabilities;
		Whereas medical professionals believe that thousands of
			 additional cases of Shaken Baby Syndrome and other forms of abusive head trauma
			 are being misdiagnosed or are not detected;
		Whereas Shaken Baby Syndrome often results in permanent,
			 irreparable brain damage or death to an infant and may result in extraordinary
			 costs for the provision of medical care to the infant in just the first few
			 years of life of the infant;
		Whereas the most effective solution for ending Shaken Baby
			 Syndrome is to prevent the abuse, and it is clear that the minimal costs of
			 education and prevention programs may prevent enormous medical and disability
			 costs and immeasurable amounts of grief for many families;
		Whereas prevention programs have demonstrated that
			 educating new parents about the danger of shaking young children and how they
			 can help protect their child from injury can bring about a significant
			 reduction in the number of cases of Shaken Baby Syndrome;
		Whereas education programs have been shown to raise
			 awareness and provide critically important information about Shaken Baby
			 Syndrome to parents, caregivers, daycare workers, child protection employees,
			 law enforcement personnel, health care professionals, and legal
			 representatives;
		Whereas National Shaken Baby Syndrome Awareness
			 Week and efforts to prevent child abuse, including Shaken Baby
			 Syndrome, are supported by groups across the United States, including those
			 formed by parents and relatives of children who have been killed or injured by
			 shaking, whose mission is to educate the general public and professionals about
			 Shaken Baby Syndrome and to increase support for victims and the families of
			 the victims in the health care and criminal justice systems;
		Whereas Congress previously designated the third week of
			 April 2001 as National Shaken Baby Syndrome Awareness Week 2001;
			 and
		Whereas Congress strongly supports efforts to protect
			 children from abuse and neglect: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 third week of April 2007 as National Shaken Baby Syndrome Awareness
			 Week;
			(2)commends those
			 hospitals, child care councils, schools, community groups, and other
			 organizations that are—
				(A)working to
			 increase awareness of the danger of shaking young children; and
				(B)educating parents
			 and caregivers on how they can help protect children from injuries caused by
			 abusive shaking; and
				(C)helping families
			 cope effectively with the challenges of child-rearing and other stresses in
			 their lives; and
				(3)encourages the
			 citizens of the United States to—
				(A)remember the
			 victims of Shaken Baby Syndrome; and
				(B)participate in
			 educational programs to help prevent Shaken Baby Syndrome.
				
